Citation Nr: 1333481	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-37 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for the period prior to February 9, 2009, in excess of 20 percent for the period of May 1, 2009 through August 31, 2011, and in excess of 40 percent for the period beginning September 1, 2011, for lumbar spine wedge fracture with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1983 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this case was subsequently transferred to the VARO in Jackson, Mississippi, and that office forwarded the appeal to the Board.


FINDING OF FACT

In a September 2013 submission, the Veteran indicated that he desired to withdraw his appeal of the issue of entitlement to an increased evaluation for his lumbar spine wedge fracture with degenerative joint disease.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to an increased evaluation for his lumbar spine wedge fracture with degenerative joint disease, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In September 2013, the Veteran submitted correspondence to the Board indicating that he no longer wished to pursue his appeal for entitlement to an increased evaluation for his lumbar spine wedge fracture with degenerative joint disease.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue and it is dismissed without prejudice.


ORDER

The appeal for entitlement to an increased evaluation for his lumbar spine wedge fracture with degenerative joint disease is dismissed.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


